PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
*348Claimant seeks payment of the sum of $842.00 for unpaid hospital bills representing services performed by the claimant for one Denny L. Hood, a client of the West Virginia Division of Vocational Rehabilitation.
In its Answer, the respondent admits the allegations set forth in the Notice of Claim and joins the claimant in requesting payment.
Based on the foregoing, an award in the amount of $842.00 is hereby made.
Award of $842.00.